Exhibit 10.11

 

AMENDED AND RESTATED

 

AGREEMENT

 

THIS AGREEMENT is executed as of the 21st day of May, 2004, and made effective
as of December 1, 2002, by and between HARDEE’S FOOD SYSTEMS, INC., a North
Carolina corporation (“HARDEE’S”) and PIERRE FOODS, INC., a North Carolina
corporation (the “Company”).

 

HARDEE’S desires to purchase from the Company and the Company desires to sell to
HARDEE’S and any distributors, licensees, franchisees or other persons
designated from time to time by HARDEE’S in writing (collectively, all such
entities other than HARDEE’S shall hereinafter be referred to as “Distributor”)
the products (the “Products”) described in the “Detailed Product Schedule” (the
“DPS”), in accordance with the terms and conditions hereof.

 

In consideration of the mutual promises contained herein the parties hereby
agree as follows:

 

1.                                       Purchase and Sale.  HARDEE’S shall
purchase from the Company and the Company shall produce the Products in
accordance with its proprietary formula (the “Formula”, attached as Exhibit A to
the Amended and Restated Formula Development Agreement of even date) and with
HARDEE’S Finished Product Specifications attached to this Agreement and sell to
HARDEE’S and Distributor the Products set forth in the DPS, as amended from time
to time, in the amounts set forth in the DPS.

 

2.                                       Distributor And Related Parties.

 

(a)                                  This Agreement shall not to be construed in
any manner to be binding upon any Distributor of HARDEE’S or upon any affiliate,
parent or subsidiary corporation of HARDEE’S or any individual signing on behalf
of HARDEE’S.

 

(b)                                 It is expressly agreed and acknowledged that
Vendor has entered into a certain Amended and Restated Agreement of even date
effective as of February 4, 2004,  with Carl Karcher Enterprises, Inc. (“CKE”),
which agreement, and any amendments and attachments thereto (the “CKE
Agreement), grant to CKE the right to purchase products similar to the Products
in accordance with the terms and conditions therein.  Notwithstanding anything
herein to the contrary, HARDEE’S acknowledges that the rights, privileges, and
options of CKE under the CKE Agreement, and the terms thereof, shall not be
deemed a violation of this Agreement, the Amended and Restated Formula
Development Agreement, or any agreements delivered therewith.

 

(c)                                  The parties hereto acknowledge that
HARDEE’S designation of a Distributor shall not constitute a representation by
HARDEE’S regarding such Distributor’s ability to pay, and that the Company shall
look solely to the entity submitting a purchase order

 

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

hereunder for payment.  The Company reserves the right to decline to provide
goods and/or services to any Distributor it reasonably determines is not credit
worthy.

 

3.                                       Volume Commitment.

 

(a)                                  During each Contract Year (as defined
below), HARDEE’S and/or its Distributor, and CKE and/or CKE’s Distributor (as
defined in CKE Agreement) will together purchase in the aggregate from the
Company and the Company will sell HARDEE’S and CKE and/or their respective
Distributors, *** of the annual aggregate pound usage of the Products (as
defined in this Agreement and in the CKE Agreement) by HARDEE’S, CKE, and their
respective Distributors up to an aggregate total of *** pounds of total product
per Contract Year (the “Volume Requirements”).  Provided, if Company acquires
(by buying or building) an additional plant at a location satisfactory to CKE
which provides additional production capacity which is capable, in the
reasonable determination of HARDEE’S and CKE, of supplying all of their
aggregate pound usage of the Products, then the foregoing limitation of ***
pounds shall be disregarded.  Notwithstanding the foregoing, however, the Volume
Requirement shall be pro-rated for any Contract Year consisting of less than 12
months (i.e. if the final Contract Year consists of 10 months then the Volume
Requirement for that Contract Year shall be 10/12ths of the original Volume
Requirement).

 

It is expressly understood that non-compliance with the Volume Requirement will
be deemed a material breach of this Agreement even if the Purchase Threshold is
met under the Formula Development Agreement executed herewith.

 

(b)                                 The Volume Requirement of the Products from
the Company will be reasonably allocated over the 12 month period of each
Contract Year, (or over the actual number of calendar months in a Contract Year,
if less than 12), to the extent demand on HARDEE’S Product permits such
allocation.

 

(c)                                  At all times during the term of this
Agreement and at no additional cost to Hardee’s, the Company will maintain a
safety stock volume of up to six (6) weeks of Product based on trailing six
month period average for system wide availability in the Company’s Ohio storage
facilities.  Hardee’s reserves the right to arrange all freight carriers and to
pick up Product at Company’s manufacturing facility and cold storage
warehouses.  Addresses for the storage facilities are as follows:

 

Interstate Warehouse
110 Distribution Drive
Hamilton, Ohio 45011
Attn: Paul Hanna
513-814-6500

Pierre Foods, Inc.
9990 Princeton Road
Cincinnati, Ohio 45246
Attn:  Bill Kolb
800-543-1604

Cincinnati Freezer
2881 E. Sharon Road
Cincinnati, Ohio 45241
Attn:  Don Lucas
513-771-3573

 

(d)                                 The Company acknowledges that the annual
anticipated purchase  volumes set forth in the DPS are estimates only, and are
subject to adjustment based on actual historical data, promotional forecasts and
other information furnished to the Company from time

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

 

2

--------------------------------------------------------------------------------


 

to time.  HARDEE’S will provide the Company with a quarterly forecast at least
thirty (30) days prior to the start of each calendar quarter.  Said forecast is
an estimate only.

 

(e)                                  In the event the Company cannot deliver the
Products in the amounts and on the dates required by HARDEE’S, HARDEE’S may
obtain the Products from alternate suppliers and test alternate products.  Such
alternative sources will count towards the Volume Requirement as if purchased
from the Company.

 

(f)                                    The Company acknowledges and agrees that
it is a non-exclusive supplier of the Products to HARDEE’S and Distributor.

 

4.                                       Pricing and Payment.

 

(a)                                  Prices paid by HARDEE’S will be fixed for
all pick-ups and deliveries on a weekly basis, or upon election by HARDEE’S a
monthly basis.  Prices are effective at time of shipment date.  The fixed costs
components of Total Labor Cost, Total Packaging Costs, Total Overhead Cost, and
Profit and Corporate Overhead Cost in the prices paid by HARDEE’S will be fixed
as shown on Exhibit I through April 30, 2004, and thereafter as set forth on
Exhibit I-A for all purchases through the remainder of the Term.

 

(b)                                 Formula Pricing.  Pricing will be calculated
in accordance with Exhibits I, I-A, and II, which are incorporated herein by
this reference.  The reference document for raw material pricing will be given
to the Company by HARDEE’S on a weekly basis, pursuant to HARDEE’S agreement
with its raw material supplier designated from time to time by it
(currently ***).  The raw material pricing shall be on a delivered basis and the
Company agrees to accept the freight cost set forth in HARDEE’S agreement with
such raw material supplier for all raw materials being delivered by such
supplier to the Company.  The cost basis for Domestic Angus 85%, 80%, 50%, 73%,
65% and all Angus chucks shall be determined pursuant to HARDEE’S Agreement with
HARDEE’S raw material supplier.  To the extent HARDEE’S approves imported or
other, alternative Angus trim, then the cost basis for the Angus trim or any
applicable Angus trim components shall be provided by HARDEE’S and/or by an
authorized agent of HARDEE’S.  If HARDEE’S chooses to use least cost
formulation, pricing will be adjusted for raw materials and any effect on
yields.

 


(C)                                  PAYMENT TERMS.  UNLESS SPECIFICALLY
PROVIDED OTHERWISE ALL PAYMENTS REQUIRED HEREIN TO BE MADE BY DISTRIBUTOR TO THE
COMPANY SHALL BE NET 7 CALENDAR DAYS FROM THE DATE OF INVOICE.


 


(D)                                 VENDOR RETURN.  THE COMPANY IS RESPONSIBLE
FOR THE RETURN OF REJECTED PRODUCTS DUE TO NON-COMPLIANCE TO SPECIFICATIONS FROM
HARDEE’S RESTAURANTS.  A HANDLING FEE IN THE AMOUNT OF 11% OF THE PRODUCT COST
WILL BE CHARGED TO THE COMPANY ($10 MINIMUM, $300 MAXIMUM).  ANY COMPANY
APPROVED DISPOSAL COSTS INCURRED BY HARDEE’S WILL BE BILLED TO THE COMPANY AT
COST.


 


(E)                                  FREIGHT RATE.  ALL DOMESTIC FREIGHT RATES
AS NOTED IN THE DPS ARE GUARANTEED THROUGH SEPTEMBER 30, 2004 AND REVIEWED
THEREAFTER, EVERY SIX (6) MONTHS BASED

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

3

--------------------------------------------------------------------------------


 

upon a mutually agreed-upon carrier price quotation for the subsequent six-month
period.  Agreement must be made within ten (10) days or end of each six-month
period.  If Distributor elects to have product (s) delivered to the requested
facility, freight will be handled FOB Destination and freight will be added to
the price of each product.  Should Distributor pick up product(s) at the
Company’s facility, product(s) will be purchased FOB Origin as noted on the
DPS’s.


 


(F)                                    BOOKS AND RECORDS.


 


(I)                                     INVOICE DISCREPANCIES.  HARDEE’S WILL
MONITOR THE COMPANY’S INVOICES AND, IN THE EVENT OF CONTINUAL PRICING/INVOICING
ERRORS, HARDEE’S MAY ASSESS AN ADMINISTRATIVE CHARGE ON ALL INCORRECT INVOICES
FOLLOWING NOTICE.


 

(ii)                                  Maintenance of Books and Records.  During
the Term and for a period of at least two (2) years thereafter, the Company
shall maintain such books and records (collectively, “Records”) as are necessary
to substantiate that all invoices and other charges submitted to HARDEE’S for
payment hereunder were valid and proper.  All Records shall be maintained in
accordance with generally accepted accounting principles consistently applied. 
HARDEE’S and/or its representatives shall have the right at any time during
normal business hours, upon twenty-four (24) hours’ notice, to examine said
Records.  The provisions of this paragraph shall survive the expiration or
earlier termination of this Agreement.

 

5.                                       Delivery.

 

(a)                                  The Products purchased hereunder shall be
delivered on a timely basis to the locations designated by HARDEE’S or
Distributor in the DPS, as amended from time to time by HARDEE’S.

 

(b)                                 In the event the Company cannot fulfill any
order within the delivery dates designated by HARDEE’S or Distributor (as
applicable), HARDEE’S will invoice the Company for and the Company shall pay
HARDEE’S for all additional costs, other than loss of sale costs, associated
with the out of stock or late delivery.

 

(c)                                  The Company is responsible for reasonable
on-time delivery of orders to HARDEE’S and Distributor.  In case of late
delivery by the Company or its carriers in excess of 10% of all deliveries
during the preceding quarter, HARDEE’S will assess a charge of $26/hour for
administrative and receiving labor on all late deliveries.

 

6.                                       Individual Order Termination.  HARDEE’S
and/or Distributor may at any time by written notice terminate any individual
order in whole or in part if the Company (i) fails to comply with any of the
applicable terms and conditions of the order; (ii) fails to perform within the
time specified (or if no time is specified, within a reasonable time); (iii)
delivers any item that is not as specified; or (iv) so fails to make progress as
to endanger performance of the order in accordance with its terms.  If
individual orders are terminated in whole or in part because of the Company’s
failure to deliver acceptable products in accordance with the requirements and
terms

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

4

--------------------------------------------------------------------------------


 

hereof, a mutually agreed upon arrangement would be made by both parties to
ensure continued supply of order at no additional cost to HARDEE’S or
Distributor, as applicable.

 

7.                                       Quality Control/Micro Testing.  The
Company will establish and maintain a product safety plan (“Safety Program”) and
a products quality program (“Quality Control Program”).  Copies of the Quality
Control Program and Safety Program will be submitted to HARDEE’S Quality
Assurance Department for approval.  The Safety Program will include, without
limitation, safety controls, monitoring, corrective action and verification
steps to insure that potential risks are controlled.  The Quality Control
Program will include the necessary controls to assure that all products shipped
to HARDEE’S Distribution Center or directly to restaurants, meet the current
finished product specifications, including a hold for release microbiological
program to insure that all microbiological test results meet standards prior to
its release.  HARDEE’S agrees to accept the Company’s pathogen results for
product from the Company plant’s test and hold program.  Auditing forms, lab
reports and other verification data will be maintained by the Company and made
available to HARDEE’S upon request.  HARDEE’S may monitor the Company’s
production and/or inspect the Company’s facilities at any reasonable time during
the Company’s operating hours.  The Company will submit a manifest of code dates
with the corresponding number of cases on all products shipped to HARDEE’S.  The
Company shall reimburse HARDEE’S for all reasonable costs associated with the
Company’s failure to deliver acceptable product in accordance with the product
specifications.  In such event, or pursuant to the Company’s request to transfer
production to an unapproved plant, the Company shall reimburse HARDEE’S for all
reasonable costs associated with approving an alternate or secondary plant or
location, unless approval of the alternate or secondary plant or location is
initiated solely by HARDEE’S for the sole purpose of providing a lesser cost. 
Any deviation from HARDEE’S approved specifications, including formulation and
packaging changes, will require prior approval from HARDEE’S quality assurance
department.  On a monthly basis the Company shall complete and submit to the
HARDEE’S quality assurance department specification summary reports.  The
Company shall submit biannually to HARDEE’S quality assurance department an
independent food safety and GMP systems audit from a HARDEE’S approved third
party auditor.  Based on HARDEE’S product compliance testing program, the
Company’s products will be sampled from approved distribution centers or from
individual restaurants by an independent auditor or by HARDEE’S personnel for
required analysis at supplier’s expense.  Provided, the cost assessed to the
Company with respect to the two foregoing sentences shall not exceed $30,000 in
the aggregate for such expenses arising out of this Section 7 and Section 7 in
the CKE Agreement.  When and if quality problems occur, the Company shall
implement a temperature tracking and recording program for temperature sensitive
products that are delivered with a radius greater than two (2) hours or one
hundred (100) miles from the nearest distribution center.

 

8.                                       Complete Agreement.

 

(a)                                  The following attachments (the
“Attachments”) are incorporated herein by this reference and are part of this
Agreement and a breach of any terms thereunder shall constitute a breach
hereunder: (i) HARDEE’S Distribution Addendum, (ii) HARDEE’S Items #9561 and
#9598 Formula Pricing Exhibits I and I-A, (iii) *** Angus Formula Pricing for
Pierre Foods Exhibit II, (iv) Excess Safety Stock Storage Cost Exhibit III, (v)
Detailed Product

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

5

--------------------------------------------------------------------------------


 

Schedule (DPS), (vi) HARDEE’S Quality Assurance Department Finished Product
Specification including QA approved label, Mold Plate Data Sheet, Visual
Standards, and HARDEE’S Label/Case Printing Requirements, (vii) HARDEE’S
Microbiological Testing Program, (viii) Amended and Restated Formula Development
Agreement, and (ix) Amended and Restated Confidentiality Agreement.  By
execution of this Agreement, the Company and HARDEE’S acknowledge receipt and
acceptance of all Attachments.

 

(b)                                 This Agreement together with all Attachments
hereto, shall constitute the complete agreement between HARDEE’S and the Company
and shall supersede all prior or contemporaneous proposals, representations,
understandings, and other communications between the parties concerning the
matters addressed in this Agreement and the Attachments, whether oral or
written, unless specifically incorporated herein by reference.

 

(c)                                  The issuance of information, advice,
approvals, or instructions by a party’s technical personnel or other
representatives shall be deemed expressions of personal opinions only and shall
be of no force or effect and shall not affect such party’s rights and
obligations hereunder, unless the same is in writing and signed by an authorized
officer of such party and delivered to the other party.

 

9.                                       Term and Renewal.

 

(a)                                  The term of this Agreement shall commence
as of December 1, 2002 and unless sooner terminated in accordance with the
provisions hereof, shall expire at 12:00 midnight Eastern time on November 30,
2006 (the “Term”).

 

(b)                                 HARDEE’S and the Company agree that prior to
six (6) months before expiration of the Term, the parties shall negotiate in
good faith for a one (1) year renewal (the “Renewal Term”) of this Agreement;
provided, in the event the parties are unable to mutually agree upon the terms
and conditions for the Renewal Term at least one hundred and fifty (150)
calendar days prior to the expiration of this Agreement, this Agreement shall
expire as of the original Term, unless terminated earlier.  For the purposes of
this Agreement, the term “Term” shall be deemed to include any Renewal Term.

 

(c)                                  Every consecutive twelve (12) calendar
month period commencing on February 1 during the Term shall be referred to as a
“Contract Year” with the final period beginning on February 1 and ending on
November 30 (whether or not the Renewal Term is included pursuant to
Section 9(b)) also being considered a Contract Year except that the Volume
Requirement shall be adjusted pursuant to Section 3(a) above.

 

10.                                 Termination of Agreement.

 

(a)                                  Either party may terminate this Agreement
at any time, effective upon the other party’s receipt of termination notice,
without prejudice to any other legal rights to which the terminating party may
be entitled, upon the occurrence of any one of the following:

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

6

--------------------------------------------------------------------------------


 

(i)                                     Upon ten (10) days written notice to the
breaching party describing with detailed specificity a material breach of this
Agreement that is not cured to the non-breaching party’s satisfaction within
such ten (10) days period.

 

(ii) upon a default by a party in the payment of any monetary obligation payable
to the other hereunder and such default continues for ten (10) days after the
payee party gives the payor party written notice of such non-payment.

 

(iii)                               If any of the representations or warranties
made by the other party in this Agreement or any of the Attachments shall prove
to be untrue or inaccurate in any material respect.

 

(iv)                              The other party (i) ceases to conduct its
operations in the normal course of business; (ii) is unable to meet its
obligations as they mature; (iii) makes an assignment for the benefit of
creditors, or has proceedings in bankruptcy or insolvency brought against it; or
(iv) applies for or suffers the appointment of a receiver.

 

(v)                                 A party provides a sixty (60) days written
notice to the other party, in the event HARDEE’S makes significant specification
changes to, or deletes from the menu of its HARDEE’S restaurants all of the
items listed in the DPS.  In the event of significant specification changes,
HARDEE’S will allow the Company a reasonable opportunity to become an approved
supplier of the newly defined item(s) upon mutually agreeable terms. 
Significant specification changes do not include size, shape, weight (provided
no raw cost increase without mutual pricing adjustment), minor formulation or
minor production procedure changes; provided, such change does not require the
Company to incur material re-tooling or line/machine set up costs.

 

(b)                                 If, within a reasonable time after having
received a written notice describing with specificity the failure to comply with
product specifications, the Company continues to fail to comply with product
specifications, HARDEE’S may terminate this Agreement by providing the Company
thirty (30) days written notice.  Following such notice of termination, HARDEE’S
may return goods in inventory which fail to comply with product specifications
for full reimbursement, due and payable by the Company within seven (7) days of
the date of such return.

 

(c)                                  Termination of this Agreement for any
reason provided herein shall not relieve either party from its obligation to
perform up to the effective date of termination or to perform such obligations
that may survive termination.

 

(d)                                 Promptly following the date of termination,
the Company will return to HARDEE’S and HARDEE’S will purchase at cost any
unused packaging and labeling supplies and raw materials on hand, and all
finished products on hand complying with the specification; provided, the
Company shall not be required to return and HARDEE’S shall not be responsible
for purchasing more than sixty (60) days worth of raw materials (including
packaging) and finished products, as determined by the forecast submitted by
HARDEE’S, unless specifically directed by HARDEE’S in writing to increase
inventory levels.  The purchased raw materials

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

7

--------------------------------------------------------------------------------


 

and unused packaging and labeling supplies shall be at the Company’s cost and
the purchased finished products shall be at the price set forth herein, all with
payment within seven (7) days after return.

 

11.                                 Modification.  This Agreement may be
modified only by a written agreement signed by both parties.  This Agreement
amends, restates and supercedes that certain Agreement pertaining to the subject
matter hereof executed by the parties on December 1, 2002. 

 

12.                                 Indemnification.

 

(a)                                  The Company shall indemnify, defend and
hold harmless HARDEE’S, and its parent, affiliates, subsidiaries and all of
their respective officers, directors, employees, agents, representatives and
stockholders, and any designee or customer of HARDEE’S from and against any and
all losses, claims, actions, damages, expenses or liabilities, including,
without limitation defense costs and attorneys’ fees, resulting from, arising
out of or connected with any or all claims arising from (i) the use of the
products supplied by the Company and/or services provided hereunder, including,
but not limited to, any claim for death or personal injury or damage or loss of
property which shall have been caused directly or indirectly in whole or in
part, by any negligence or misconduct on the part of the Company, its
shareholders directors, officers, employees, contractors or agents, any defect
in the materials or workmanship used to manufacture the products, or any claim
under a theory of strict liability, or (ii) the breach by the Company of any
representation, warranty, covenant or obligation of the Company hereunder.

 

(b)                                 HARDEE’S shall indemnify, defend and hold
harmless the Company and its parent, affiliates, subsidiaries and all of their
respective officers, directors, employees, agents, representatives and
stockholders from and against any and all losses, claims, actions, damages,
expenses or liabilities, including, without limitation defense costs and
attorneys’ fees, resulting from, arising out of or connected with any or all
claims arising directly or indirectly from the negligence of HARDEE’S, or its
employees, agents, other than the Company, including by reason of improper
storage or handling by HARDEE’S agents, warehousemen, and common carriers of
products delivered by the Company in a non-defective condition.  HARDEE’S will
indemnify the Company from any loss, expense or liability resulting from
recalling the Company’s product without proven cause and joint discussion with
the Company.

 

(c)                                  In the event any third party asserts any
claim with respect to any matter as to which any guarantee or indemnity in this
Agreement (or given pursuant to this Agreement) relate, the party against whom
the claim is asserted (the “Indemnified Party”) shall give prompt notice written
to the other party (the “Indemnifying Party”), and the Indemnifying Party shall
have the right at its election to take over the defense or settlement of the
third party claim at its own expense by giving prompt notice to the Indemnified
Party.  If the Indemnifying Party does not give such notice and does not proceed
diligently so to defend the third party claim within 30 days after receipt of
the notice of the third party claim, the Indemnifying Party shall be bound by
any defense or settlement that the Indemnified Party may make to those claims
and shall reimburse the Indemnified Party for its expenses related to the
defense or settlement of the third party claim.  Nothing in this Agreement shall
be construed to hold the Company liable for any losses, claims, damages,
expenses or liabilities including, without limitation, defense costs and

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

8

--------------------------------------------------------------------------------


 

attorneys’ fees, to the extent such loss, claim, damage, expense or liability
directly results from or arises out of HARDEE’S or Distributor’s misconduct or
negligence.

 

13.                                 Insurance.  The Company shall furnish to
HARDEE’S a current certificate of insurance, which shall include a thirty (30)
day written notice of cancellation to HARDEE’S evidencing the Company has
automobile, comprehensive general liability, products liability and workers’
compensation insurance or an equivalent.  With the exception of workers’
compensation, all policies shall include HARDEE’S, its parent, affiliates,
subsidiaries and franchisees as additional insureds and shall include a
contractual liability endorsement to cover the Company’s indemnification
obligations hereunder.  Such policies shall state that coverage as it pertains
to HARDEE’S shall be primary regardless of any other coverage which may be
available to HARDEE’S and shall be an occurrence rather than a claims made
basis.

 

(a)                                  Comprehensive automobile liability,
including owned and non-owned autos; Bodily injury, and property damage: 
$3,000,000 per occurrence (aggregate primary and umbrella coverage).

 

(b)                                 Comprehensive general liability, with broad
form property damage, completed operations, personal injury, independent
contractors and contractual liability:  $3,000,000 per occurrence (aggregate
primary and umbrella coverage).

 

(c)                                  Workers’ Compensation: at Statutory limits
with employers’ liability:  $1,000,000 per occurrence.

 

(d)                                 The Company must provide to HARDEE’S the
Workers’ Compensation policy number prior to commencing any work for HARDEE’S. 
It is the responsibility of the Company to notify HARDEE’S of any changes and/or
renewals to the Workers’ Compensation policy number.  The Company shall require
all subcontractors to maintain the required insurance.  No work hereunder shall
commence until above insurance is obtained, a certificate is provided to
HARDEE’S and HARDEE’S has approved the certificate in writing.

 

(e)                                  Products Liability Insurance:  $3,000,000
per occurrence (aggregate primary and umbrella coverage).

 

14.                                 Assignment.  No assignment or subcontract
hereof shall be made by either party without the prior written consent of the
other party, and no delegation of any obligation or of the performance of any
obligation by the Company shall be made without the prior written consent of
HARDEE’S.  Any attempted assignment or delegation shall be void and ineffective
for all purposes unless made in conformity with this paragraph.  The terms shall
inure to the benefit of, and be binding on, the successors and assigns of the
parties.

 

15.                                 Captions.  Captions and titles of paragraphs
contained herein are for convenience only, and shall not be construed to limit,
expand or otherwise change the meaning of any provision hereof.

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

9

--------------------------------------------------------------------------------


 

16.                                 Force Majeure.  Either party is excused from
performance hereunder if such non-performance results from any acts of God, war,
riots, acts of governmental authorities, or any other cause outside the
reasonable control of the non-performing party.  Both parties shall use their
best efforts to terminate or cause the expiration of any Force Majeure as soon
as practical following its occurrence.  If the Company cannot deliver the
Products in the amounts and on the dates required by CKE during such Force
Majeure event, then CKE may obtain the Products from the alternate vendors (“FDA
Vendors”) set forth in Section 7 of the Amended and Restated Formula Development
Agreement between the parties as of even date herewith.  If such FDA Vendors are
unable to deliver the Products in the amounts and on the dates required by CKE
during such Force Majeure event, then CKE may obtain Products from and Company
shall license and work with alternate suppliers and test alternate products. 
CKE’s purchases from the FDA Vendors and such alternate sources during the Force
Majeure event will count towards the Volume Requirement as if purchased from the
Company.

 

17.                                 Governing Law.  This contract and all
Purchase Orders that may be issued hereunder shall be construed in accordance
with, and governed by, the laws of the State of Missouri, including the Uniform
Commercial Code, without reference to laws or principles regarding choice of
laws.  The parties consent to the exclusive jurisdiction of the state and
federal courts of the State of Missouri for the adjudication of matters arising
out of this Agreement; and neither party will assert forum non conveniens with
respect to such venue.  This Agreement, and all Exhibits, are only valid if and
when duly signed by authorized representatives of both parties.  No third party
is authorized to amend or waive, on behalf of HARDEE’S, any provision of this
Agreement.

 

18.                                 Laws and Regulations.  The Company shall
comply with all applicable laws, ordinances, rules and regulations including
federal, state and local authorities and departments relating to or affecting
the Company and/or the manufacture, sale or use of the goods or services to be
rendered hereunder, including without limitation Title VII of the Civil Rights
Act, as amended from time to time, and shall secure and obtain any and all
permits, licenses and consents as may be necessary in connection therewith.

 

19.                                 Patent, Trademark and Copyright Protection. 
The Company shall defend and indemnify HARDEE’S, Distributor and their parents,
affiliates and subsidiaries, and all of their directors, officers and employees
and hold them harmless with respect to all patent, trademark and copyright
infringement liability or expenses arising out of the use or sale of the goods
covered hereunder, or any part(s) thereof, and after notice appear and defend at
its own expense any such suits in law or equity, except such trademarks or
copyrights as may be furnished to the Company by HARDEE’S for use in connection
with the packaging of products pursuant to this Agreement.  If HARDEE’S is
enjoined from use of the goods by reason of infringement of any patent,
trademark or copyright furnished by the Company, the Company shall, at HARDEE’S
option, either procure for HARDEE’S the right to continue using the goods,
replace said goods with non-infringing goods or parts thereof, modify the goods
so as to be non-infringing or, if HARDEE’S elects, repurchase the goods at the
contract price or terminate the order without further liability to the Company.

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

10

--------------------------------------------------------------------------------


 

20.                                 Severability and Construction.  Any
provision used herein which is held invalid or unenforceable by any authority of
competent jurisdiction shall be ineffective to the extent of such invalidity or
unenforceability without invalidation or rendering unenforceable the remaining
provisions hereof; provided, however, that if such modification would cause this
Agreement to fail in its essential purpose or purposes, it shall be deemed
terminated by mutual agreement of the parties.  If this Agreement is terminated
pursuant to this provision, payment shall be made only to the extent of a
party’s performance to and including the date of termination, and any payments
which shall have been made and which are applicable to future time periods shall
be refunded pro rata to the effective date of termination.  The language used
herein shall be deemed to be the language chosen by the parties hereto to
express their mutual intent, and no rule of strict construction shall be applied
against either party.

 

21.                                 Substitutions.  No substitution of, nor
alteration in any goods, component parts thereof, tooling, processes, or
manufacturing sites may be made without the prior written, or FAX, consent from
HARDEE’S.

 

22.                                 Survival.  All warranties, representations,
covenants and obligations of the parties hereunder shall survive the termination
or expiration of this Agreement.

 

23.                                 Use of Logos and Marks.  The Company shall
not use, in any manner whatsoever, any of the logos, trademarks, or service
marks owned by HARDEE’S or associated with HARDEE’S restaurant system without
the prior written consent of HARDEE’S.  The Company expressly acknowledges
HARDEE’S exclusive right, title and interest in and to such logos and marks, and
agrees not to represent in any manner that the Company has any ownership in
HARDEE’S logos or marks.

 

24.                                 Warranty and Regulatory Compliance.  The
Company warrants that all goods to be delivered hereunder will be of
merchantable quality, free from any latent or patent defects, will strictly
conform to all of HARDEE’S specifications or samples in all material respects
and will be fit and safe for their intended use.  The Company also warrants that
the Company shall be in compliance with all applicable laws, regulations, rules
and ordinances, and warrants that the goods shall comply with and shall not be
misbranded or adulterated under any and all applicable federal, state and local
laws, rules, ordinances and regulations (collectively “Laws”), including
specifically those Laws governing health and food safety and the production,
packaging, storage, distribution and sale of the goods.  The Company also
warrants that is has the full and legal authority to enter into and fully
perform this Agreement in accordance with its terms and that the execution and
delivery of this Agreement has been duly authorized by the Company.

 

25.                                 Expenses.  Except as otherwise specifically
provided in this Agreement, each party shall be responsible for any expenses
incurred by such party in carrying out its obligations herein.

 

26.                                 Independent Contractor.  The parties shall
be and act as independent contractors, and under no circumstances shall this
Agreement be construed as one of agency, partnership, joint venture or
employment between the parties.  Each party acknowledges and

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

11

--------------------------------------------------------------------------------


 

agrees that it neither has or will give the appearance or impression of having
any legal authority to bind or commit the other party in any way.

 

27.                                 Failure to Object.  The failure of either
party to object to or to take affirmative action with respect to any conduct of
the other party which is in violation of the terms hereof shall not be construed
as a waiver thereof, nor of any future breach or subsequent wrongful conduct.

 

28.                                 Notices.  All notices, requests and
approvals under this Agreement shall be in writing and shall be deemed to have
been properly given if and when personally delivered or sent certified mail,
postage prepaid, return receipt requested, or twenty-four (24) hours after being
sent by standard form of telecommunications, or thirty-six (36) hours after
being sent by Federal Express or other overnight courier service providing
delivery confirmation, to the address of the party set forth below or at such
other address as any of the parties hereto from time to time may have designated
by written notice to the other party:

 

To the Company:

 

Pierre Foods, Inc.
9990 Princeton Road
Cincinnati, Ohio 45246
Attention:  Robert C. Naylor

To HARDEE’S:

 

Hardee’s Food Systems, Inc.
One U.S. Bank Plaza, Suite 2000
St. Louis, Missouri 63101
Attention:  Vice President, Purchasing

 

with a copy to:

 

T. Stewart Gibson, PLLC
The Power Plant, Suite 302-B
1701 Sunset Avenue
Rocky Mount, North Carolina 27804

with a copy to:

 

Hardee’s Food Systems, Inc.
One U.S. Bank Plaza, Suite 2000
St. Louis, Missouri 63101
Attention:  General Counsel

 

29.                                 Miscellaneous.

 

(a)                                  Each of the individuals executing this
Agreement certifies that he or she is duly authorized to do so.

 

(b)                                 The rights and remedies set forth herein are
intended to be cumulative, and the exercise of any one right or remedy by either
party shall not preclude or waive its exercise of any other rights or remedies
hereunder or pursuant to law or equity.

 

(c)                                  Should any party commence legal action to
interpret or enforce the terms of this Agreement, the prevailing party in such
action shall be entitled to recover reasonable attorneys’ fees and costs,
including those incurred at the trial and appellate levels and in any
bankruptcy, reorganization, insolvency or other similar proceedings.

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

12

--------------------------------------------------------------------------------


 

This Agreement is not to be legally binding until the Company has sent two (2)
signed original copies to HARDEE’S and HARDEE’S has signed and returned its
acceptance to the Company.

 

PIERRE FOODS, INC.

HARDEE’S FOOD SYSTEMS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Robert C. Naylor

 

By:

/s/ John Dunion

 

 

Robert C. Naylor

 

John Dunion

 

Senior Vice President - Sales

 

Executive Vice President

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

13

--------------------------------------------------------------------------------


 

EXHIBIT I

 

***

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

EXHIBIT I-A

 

***

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

EXHIBIT II

 

***

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

--------------------------------------------------------------------------------

 